Citation Nr: 1434010	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a visual disability, to include as secondary to diabetes mellitus type II.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the residuals of a head injury, to include headaches, a seizure disorder, memory loss, and a scar.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.

In May 2010, the appellant testified at a Board hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In an August 2010 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  The remaining issues on appeal were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  At that time, the Board determined that the issue of whether the new and material evidence had been received to reopen a claim of service connection for residuals of a head injury should be characterized broadly, to include all residuals the appellant claimed to be associated with an alleged in-service head injury, to include headaches, a seizure disorder, memory loss, and a scar.

Additionally, in the Introduction portion of its August 2010 decision, the Board noted that the record raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  The Board referred the matter to the AOJ for initial consideration.  The record currently available to the Board, however, contains no indication that the matter has been addressed as of yet.  Thus, the matter is again referred to the AOJ for appropriate action.  

In reaching its decision below, the Board has reviewed all five volumes of the appellant's paper claims folder, as well as his electronic Virtual VA and VBMS files.  With the exception of June 2014 written arguments from the appellant's representative, the electronic records are duplicative of those currently associated with the paper claims folder.  

The issues of entitlement to service connection for a left knee disability and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant does not have diabetes mellitus.

2.  In a May 1997 rating decision, the RO denied service connection for defective vision.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 1997 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

3.  In an April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a visual disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 2005 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

4.  The evidence received since the final April 2005 rating decision denying service connection for a visual disability is either cumulative of the evidence of record at the time of the April 2005 rating decision or does not raise a reasonable possibility of substantiating the claim of service connection for a visual disability.  

5.  In a May 1997 rating decision, the RO denied service connection for memory loss.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 1997 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

6.  In an April 2005 rating decision, the RO denied service connection for residuals of a head injury, to include headaches and seizures.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 2005 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

7.  The evidence received since the final April 2005 rating decision denying service connection for residuals of a head injury is either cumulative of the evidence previously considered or does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a head injury.  

8.  In a September 1992 rating decision, the RO denied service connection for a left knee disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a September 1992 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

9.  In an April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a left knee disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 2005 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

10.  The evidence received since the last final April 2005 rating decision denying service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.

11.  Erectile dysfunction was not present during the appellant's active service, and the record contains no indication that the appellant's current erectile dysfunction is causally related to his active service or any incident therein, nor is there any indication that his current erectile dysfunction is causally related to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The May 1997 rating decision denying service connection for defective vision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

3.  The April 2005 rating decision determining that new and material evidence had not been received to reopen the claim of service connection for a visual disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005). 

4.  New and material evidence has not been received to warrant reopening of the claim of service connection for a visual disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The May 1997 rating decision denying service connection for memory loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

6.  The April 2005 rating decision denying service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005). 

7.  New and material evidence has not been received to warrant reopening of the claim of service connection for residuals of a head injury, to include headaches, a seizure disorder, memory loss, and a scar.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The September 1992 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

9.  The April 2005 rating decision determining that new and material evidence had not been received to reopen the claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005). 

10.  New and material evidence has been received to warrant reopening of the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  Erectile dysfunction was not incurred in active service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In November 2005 and March 2006 letters, VA notified the appellant of the information and evidence needed to substantiate and complete a claim of service connection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In December 2010, the RO provided an additional letter for the express purpose of complying with the notification requirements imposed by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claims, most recently in the May 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  The appellant has been duly advised of those records VA was unable to obtain.  38 C.F.R. § 3.159(e) (2014); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records). 

The appellant has also been afforded a VA medical examination in connection with his claim of service connection for diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2013).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional whose opinion was predicated on both an examination of the appellant as well as full reading of all available records, including laboratory testing for diabetes mellitus.  The examiner also provided a rationale for the opinion rendered.  Under these circumstances, the Board concludes that the examination is adequate.  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this claim has been met.  38 C.F.R. § 3.159(c)(4) (2013).

With respect to the remaining issues adjudicated in this decision, the Board finds that an examination is not necessary.  Because the Board has determined that new and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for a visual disorder and residuals of a head injury, no examination is necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  With respect to the claim of service connection for erectile dysfunction, the record contains no indication of erectile dysfunction in service or for many years thereafter, nor is there any indication that appellant's current erectile dysfunction is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.  Under these circumstances, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4).  

The Board observes that the appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including diabetes mellitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2013).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.  Id.

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Analysis

Diabetes Mellitus

The appellant contends that he developed diabetes mellitus as a result of herbicide exposure in Vietnam.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board acknowledges that the appellant's service personnel records show that he was stationed in the Republic of Vietnam from April 1969 to March 1970.  Absent evidence to the contrary, he is therefore legally presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, the Board notes that diabetes mellitus is amongst the enumerated diseases deemed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

After reviewing the record, however, the Board concludes that the most probative evidence establishes that the appellant does not have diabetes mellitus, nor has he had diabetes mellitus during any period of the claim.  

The record does include a September 2005 clinical record of a visit to the VA optometry clinic.  At that time, it was noted that the appellant had diabetes mellitus, with a glucose reading of 119, but that he was controlling it with diet.  Additionally, during an August 2006 visit to the VA psychiatric clinic, it was noted that the appellant had diabetes mellitus.  

The remaining record, however, overwhelmingly indicates that the appellant does not have diabetes mellitus.  For example, but for the September 2005 and August 2006 records cited above, the remaining VA outpatient treatment records currently associated with the record contain no diagnoses of diabetes mellitus, despite repeated laboratory testing.  Indeed, on several occasions, it was noted that the appellant did not have diabetes mellitus.  

More significantly, in December 2011, the appellant was afforded a VA medical examination for the express purpose of determining whether he had diabetes mellitus.  The examiner noted that the appellant reported a history of having been diagnosed with "borderline" diabetes mellitus.  She indicated, however, that the laboratory studies of record did not reflect a diabetic status, nor had the appellant been prescribed any medications for diabetes mellitus.  She further noted that the appellant had undergone a random glucose test in connection with the examination and had exhibited a reading of 125.  The examiner explained that this was a normal value, as it was under 140, which is the threshold for a diagnosis of diabetes mellitus.  After examining the appellant and reviewing the record, the examiner concluded that the appellant did not have diabetes mellitus.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and medical history, including prior laboratory testing, as well as a new laboratory test for glucose tolerance.  She also explained the rationale for her conclusion, noting that a diagnosis of diabetes mellitus required a blood sugar level of greater than 140.  For these reasons, the Board finds that the December 2011 VA medical examination outweighs the September 2005 and August 2006 VA optometry and psychiatric clinic notes, as the basis for the latter notations that the appellant had diabetes mellitus is unclear, particularly as he was noted to have a glucose reading of 119 at the optometry clinic visit.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board has also considered the appellant's statements to the effect that he has been diagnosed as having diabetes mellitus or believes he has diabetes mellitus, but finds that the December 2011 VA medical examination is far more probative on this question for the reasons explained above.

In view of the foregoing, the Board finds that the most probative evidence of record establishes that the appellant does not currently have diabetes mellitus, nor has he had diabetes mellitus for any period of the claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  As the most probative evidence indicates that the appellant does not have diabetes mellitus, service connection for that condition is not warranted.  The Board concludes that the preponderance of the evidence in this case is against the claim of service connection for diabetes mellitus. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The appellant is advised that, in the event he is diagnosed as having diabetes mellitus at some point in the future, he may file a new claim at that time.


Visual Disability

The appellant's service treatment records are entirely negative for complaints or findings of a visual disability.  At his October 1970 military separation medical examination, no pertinent abnormalities were identified.  The appellant's visual acuity was 20/20, and on a report of medical history, he denied having or ever having had eye trouble.  

In March 1991 and April 1992, the appellant submitted applications for VA compensation and pension benefits.  His applications, however, are silent for any mention of a visual disability, as is medical evidence assembled in connection with those claims.  That evidence includes a May 1991 VA medical examination at which time the appellant's eyes were examined and determined to be normal.  

In July 1996, the appellant submitted a claim of service connection for defective vision.  Records assembled in connection with the appellant's claim included VA clinical records showing that he was diagnosed as having presbyopia in July 1996.  In April 1997, the appellant complained of blurry vision for the past six months.  

Based on this evidence, in a May 1997 rating decision, the RO denied service connection for defective vision, finding that the claimed condition had not been shown in service or for many years thereafter and that there was no evidence the claimed condition had been incurred in or aggravated by service.  The appellant was duly notified of the RO's determination and his appellate rights in a May 1997 rating decision, but he did not appeal.  Nor was new and material evidence received within the next year.  

In June 2003, the appellant again requested service connection for defective vision, claiming that he had been suffering from decreased visual acuity since his discharge from active service.  In support of the claim, the RO obtained additional VA clinical records dated to April 2005 showing, inter alia, continued complaints of blurred vision.  Diagnoses included hyperopia and presbyopia.  

After considering this additional evidence, in an April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a visual disability.  The RO noted that the record continued to lack evidence of a link between the appellant's current eye condition and his military service.  In a May 2005 letter, the appellant was notified of the RO's determination and his appellate rights, but he did not initiate an appeal, and new and material evidence was not received prior to the expiration of the appeal period.  Neither the appellant nor his representative has contended otherwise.  Under these circumstances, the April 2005 rating decision is final and not subject to revision on the same factual basis.  

In this appeal, the appellant again seeks to reopen his claim of service connection for a visual disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final April 2005 rating decision denying service connection for a visual disability.  After considering this additional evidence, the Board concludes that it is not new and material warranting reopening of the claim.  

The additional evidence includes VA and private clinical records as well as records from the Social Security Administration.  These additional records include notations to the effect that the appellant was examined in connection with his complaints of blurry vision.  Diagnoses included hyperope, presbyope, and cataracts with decreased vision.  The additional evidence received also includes statements from the appellant and his live-in companion attesting to the fact that he experiences blurry vision.  

Although the aforementioned records were not previously considered by the RO in the April 2005 rating decision, the information contained therein is cumulative and redundant of the evidence of record at the time of that prior final denial of the claim.  Thus, this additional evidence is not new and material.  38 C.F.R. § 3.156 (2013); see also Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  

The Board further notes that the additional evidence received includes statements and hearing testimony from the appellant regarding his contentions that his blurry vision is secondary to diabetes mellitus.  At his May 2010 Board hearing, for example, the appellant testified that he believed that his blurry vision was related to diabetes mellitus, although he acknowledged that none of his physicians had advised him that his blurry vision was due to diabetes mellitus.  

As a preliminary matter, the Board notes that, although the RO did not consider the appellant's entitlement to service connection for blurry vision secondary to diabetes mellitus in the April 2005 rating decision, it is well established that raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (

In any event, given the determination above denying service connection for diabetes mellitus, the Board concludes that this additional evidence does not raise a reasonable possibility of substantiating the claim of service connection for a visual disability and is therefore not new and material evidence sufficient to reopen that claim.  38 C.F.R. § 3.156 (2013).  

In light of the above, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of service connection for a visual disability.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Residuals of a Head Injury

The appellant's service treatment records are entirely negative for complaints or findings of a head injury or residuals thereof, including headaches, a seizure disorder, memory loss, or scars or lacerations about the head.  In September 1970, he sought treatment for an abrasion on his right knee following a jeep accident.  No other pertinent complaints or abnormalities were noted at that time, including a head injury or loss of consciousness.  Similarly, at his October 1970 military separation medical examination, no pertinent abnormalities were identified.  Moreover, on a report of medical history completed in connection with his separation examination, the appellant expressly denied having or ever having had a head injury, as well symptoms such as frequent or severe headaches, periods of unconsciousness, and epilepsy or fits.  

In July 1996, the appellant submitted a claim of service connection for forgetfulness.  In August 1996, he submitted a claim of entitlement to nonservice-connected pension, claiming that he was unable to work due to multiple disabilities, including memory loss and blackout spells.  

The evidence assembled in connection with his claims includes VA clinical records dated from July 1996 to April 1997 showing complaints such as dizziness, blackouts, and memory loss.  Diagnoses included a seizure disorder of unknown etiology and memory impairment.  In particular, these records show that the appellant sought treatment in July 1996 with complaints of blackouts, dizziness, and loss of consciousness which had been present for the past three months.  In September 1996, he had a neurology consultation at which time a remote head trauma in 1968 was noted.  

After considering this evidence, in a May 1997 rating decision, the RO denied service connection for forgetfulness.  He was notified of the RO's determination and his appellate rights in a May 1997 letter, but he did not appeal.  

The record shows that the appellant thereafter continued to pursue additional unrelated claims.  In pertinent part, evidence assembled in connection with those claims includes a July 1997 CT scan performed in connection with the appellant's complaints of seizures and memory problems.  The results of the study were normal.  In October 1997, the appellant reported that he had had a history of seizures for the past year.  At a February 2001 VA general medical examination, the appellant reported a history of seizures one to two times monthly with loss of consciousness.  He indicated that his seizure disorder had begun two years ago.  The diagnoses included seizure disorder, generalized seizures.  During a February 2001 VA PTSD examination, the appellant claimed that he sustained a left frontal head injury while in Vietnam and was treated by corpsmen.  

In June 2004, the appellant submitted a claim of service connection for residuals of a head injury, stating that he had sustained a "severe injury to the head on active duty."  He further claimed that, since that time, he had suffered from symptoms such as severe headaches and that his in-service head injury had contributed to his seizure disorder.  

In support of the claim, the RO obtained additional VA clinical records dated to April 2005 showing, inter alia, continued treatment for a seizure disorder of undetermined etiology.  In March 2005, the appellant's complaints included headaches.  He also reported a history of seizures.  The examiner noted that the appellant's headaches were probably related to an upper respiratory infection and not to any intracranial pathology.  

In an April 2005 rating decision, the RO denied service connection for residuals of a head injury, to include headaches and seizures.  The RO concluded that a head injury was not shown in service, nor did the record show that any of the appellant's post-service symptoms such as headaches or a seizure disorder had been incurred in service.  The appellant was notified of the RO's determination and his appellate rights in a May 2005 letter, but he did not appeal.  Nor was new and material evidence received prior to the expiration of the appeal period.  Under these circumstances, the April 2005 rating decision is final and not subject to revision on the same factual basis.  

In this appeal, the appellant seeks to reopen his previously denied claim of service connection for residuals of a head injury.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final April 2005 rating decision denying service connection for residuals of a head injury.  After considering this additional evidence, the Board concludes that new and material has not been received to warrant reopening of the claim of service connection for residuals of a head injury.  

The additional evidence includes statements from the appellant reiterating his contentions to the effect that he sustained a head injury in service which resulted in multiple residuals including a seizure disorder, headaches, and memory loss.  In a December 2006 statement, for example, the appellant claimed that he had sustained a head injury during active duty when the jeep he was driving flipped over.  In a November 2007 statement, the appellant claimed that he had had headaches, seizures, and black outs since September 1970 when he sustained a head injury in a jeep accident.  At his May 2010 Board hearing, the appellant again claimed that he had sustained a head injury in service when he was involved in a jeep accident.  He testified that it was his belief that he had headaches and a seizure disorder as a result of the alleged in-service head injury.  

The Board finds that the appellant's contentions in this regard are essentially cumulative or reiterative of contentions previously considered at the time of the prior rating decision denying service connection for residuals of a head injury.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).

Similarly, the additional evidence received includes additional VA clinical records noting complaints of a seizure disorder, headaches, and cognitive impairment.  Although these records were not previously considered by the RO, the information contained therein is cumulative and redundant of the evidence of record at the time of that prior final denial of the claim.  Thus, this additional evidence is not new and material.  38 C.F.R. § 3.156 (2013); see also Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (finding that medical evidence documenting a continued diagnosis or treatment is not new and material).

The additional evidence received also includes records from the Social Security Administration (SSA) which were received by VA in January 2011.  In pertinent part, these records include an August 1998 examination report conducted in connection with the appellant's application for disability benefits.  At that time, the appellant reported that he had a history of head trauma but did not recall exactly when it happened.  The diagnoses included "Memory impairment secondary to head trauma?"

The Board finds that, although this evidence is new, it is not material because it fails to raise the reasonable possibility of substantiating the appellant's claim of service connection for residuals of a head injury.  In that regard, the August 1998 examination report does not relate the appellant's memory impairment to an in-service head injury, as the appellant was unable to state when his head injury had occurred.  The Board further finds that the August 1998 examination report would not trigger VA's duty to assist if the claim were reopened, as the record would continue to lack credible evidence of an in-service head injury.  As set forth above, the appellant's service treatment records are negative for notations of a head injury, and at his October 1970 military separation medical examination, the appellant expressly denied having or ever having had a head injury, as well symptoms such as frequent or severe headaches, periods of unconsciousness, and epilepsy or fits.  Absent credible evidence of an in-service head injury or in-service residuals thereof, a VA medical examination to assess whether there is a nexus between a current qualifying condition and service would not be warranted.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  

For similar reasons, the Board finds the appellant's recent statements and hearing testimony to the effect that he has a scar on his head from the in-service head injury are not new and material evidence sufficient to reopen the claim.  These contentions are certainly new, in that he had not previously alleged a scar as a result of the in-service head injury.  Again, however, the service treatment records continue to show that the appellant did not sustain a head injury in service, as no scarring was noted at separation and he denied a history of a head injury at that time.  Thus, the Board finds that in the continued absence of credible evidence of an in-service head injury or in-service residuals thereof, evidence that the appellant currently has a head scar would not trigger VA's duty to assist in this case.  Shade, 24 Vet. App. at 117-18.  

In light of the above, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of service connection for residuals of a head injury, to include a seizure disorder, headaches, and memory loss, and a scar.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Knee Disability

The appellant's service treatment records are entirely negative for complaints or findings of a left knee disability.  At his October 1970 military separation medical examination, no pertinent abnormalities were identified.  On a report of medical history, the appellant specifically denied having or ever having had a trick or locked knee.  

In March 1991, the appellant submitted an application for nonservice-connected pension, claiming that he had hurt his knees in an automobile accident and was now unable to walk or work.  In connection with his claim, the appellant was afforded a VA medical examination in May 1991 at which time his complaints included pain and swelling in the left knee.  X-ray studies showed hypertrophic changes arising from the patella.  On clinical evaluation, no objective abnormalities were found.  There was no loss of motion, effusion, instability, or crepitus.  

In April 1992, the appellant submitted a claim of service connection for a left knee disability.  In a September 1992 rating decision, the RO denied the claim on the basis that the appellant's service treatment records contained no evidence of a left knee condition.  The appellant was notified of the RO's decision and his appellate rights in a September 1992 letter, but he did not appeal.  Nor was new and material evidence received in the following year.  

In November 2001, the appellant again submitted a claim of service connection for a left knee disability.  Records assembled in connection with that claim included VA clinical records showing complaints of episodic left knee pain.  In August 1999, it was noted that the appellant had received partial relief of his left knee pain from a steroid injection.  During a February 2001 VA PTSD examination, the appellant claimed that he had sustained a left knee injury while serving in Vietnam and had been treated by corpsmen.  A private MRI dated in April 2001 showed a tear of the left medial meniscus and mild degenerative changes.  

In an August 2002 rating decision, the RO again denied service connection for a left knee disability, finding that there was no evidence indicating that the appellant's current left knee disability had been incurred in service.  The appellant was notified of the RO's determination and his appellate rights in an August 2002 letter, but he did not appeal.  

In June 2004, the appellant again claimed entitlement to service connection for a knee disability, claiming that he had sustained a knee injury in service.  In an April 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The RO noted that the record continued to lack evidence of a left knee disability related to service.  Although the appellant was advised of the RO's determination and his appellate rights in a May 2005 letter, he did not appeal, and new and material evidence was not received prior to the expiration of the appeal period.  Neither the appellant nor his representative has contended otherwise.  Under these circumstances, the April 2005 rating decision is final and not subject to revision on the same factual basis.  

In this appeal, the appellant again seeks to reopen his claim of service connection for a left knee disability.  He now claims that he has a left knee disability which is secondary to a right knee disability which was incurred in service.  

As set forth above, advancing a new theory of causation for the same disability generally does not provide a basis upon which to reopen a claim.  Roebuck v. Nicholson, 20 Vet. App 307 (2006); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In this case, however, the record on appeal shows that, since the final April 2005 rating decision denying service connection for a left knee disability, service connection for a right knee disability has been granted.  Specifically, in a January 2010 rating decision, the RO granted service connection for degenerative joint disease of the right knee and instability of the right knee, effective December 17, 2009.  The Board finds that the award of service connection for a right knee disability provides a new factual basis upon which to reconsider the claim of service connection for a left knee disability on a secondary basis and raises a reasonable possibility of substantiating that claim.  

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Erectile Dysfunction

The appellant contends that his erectile dysfunction is secondary to diabetes mellitus.  Given the Board's conclusion that service connection for diabetes mellitus is not warranted, service connection for erectile dysfunction secondary to diabetes mellitus may not be established.  

The Board further notes that the evidence does not show, nor has the appellant contended, that his erectile dysfunction was present during service.  Similarly, the record contains no indication that the appellant's post-service erectile dysfunction is causally related to his active service or any incident therein or causally related or aggravated by any other service-connected disability.  Under these circumstances, there is no legal basis upon which to award service connection for erectile dysfunction.  Neither the appellant nor his representative has contended otherwise.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a visual disability is not reopened, and the appeal is denied.  

New and material evidence not having been received, the claim of entitlement to service connection for the residuals of a head injury, to include headaches, a seizure disorder, memory loss, and a scar, is not reopened, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for erectile dysfunction is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Given the appellant's contentions and the evidence of record, the Board finds that a VA medical examination is necessary in connection with the claim of service connection for a left knee disability.  

The Board also finds that an examination is necessary in connection with the appellant's claim for an increased rating for PTSD.  A review of the record shows that he was last examined for VA compensation purposes in January 2012.  After reviewing the record, the Board finds that another examination is necessary in order to clarify the current severity of the appellant's service his PTSD.  For example, at the January 2012 VA medical examination, the appellant reported that he had last experienced suicidal ideation six months earlier.  The disability benefits questionnaire completed by the examiner contains conflicting information regarding whether the appellant's current PTSD symptoms included suicidal ideation.  The examiner also noted that the appellant's current PTSD manifestations did not include symptoms such as hallucinations or neglect of personal hygiene.  In a January 2014 letter, however, the appellant's live-in companion indicated that the appellant "walks around talking to himself" and told her on a daily basis that he wanted to kill himself.  She also indicated that the appellant often went for days without bathing.  

Given the record, the Board finds that a new VA examination is required to assess the current severity of the appellant's service-connected PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding medical records pertinent to the appellant's PTSD and left knee disability claims from the Fayetteville VA Medical Center and the Charlotte VA outpatient clinic for the period from February 2011 to the present.

2.  The appellant should then be afforded a VA medical examination for the purpose of addressing the etiology of his current left knee disability.  The claims file and access to any additional records in the appellant's electronic VA files must be made available to the examiner in connection with the examination.  Based on an examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is causally related to or aggravated by the appellant's service-connected right knee disability.  A complete rationale is requested for any opinion expressed.

3.  After the above records are secured and associated with the record, the appellant should then be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder and electronic record, the examiner should address the severity of the appellant's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  The examiner should also opine whether it is at least as likely as not that the appellant's service-connected PTSD renders him unable to secure or maintain substantially gainful employment.  A complete rationale must be provided for any opinion offered.

4.  Thereafter, the AOJ must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Then the AOJ should readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


